FILED
                            NOT FOR PUBLICATION
                                                                           AUG 31 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ROBIN BLAKE COMBS, Sr.,                          No.   14-35821

              Plaintiff-Appellant,               D.C. No. 3:12-cv-05280-RBL

 v.
                                                 MEMORANDUM*
WASHINGTON STATE; et al.,

              Defendants-Appellees.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                            Submitted August 29, 2016**
                              San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.

      Robin Combs appeals the district court’s order entering summary judgment

for defendants on various claims arising from Combs’s treatment by Washington

state prison officials. We affirm.


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly entered summary judgment for defendants on

Combs’s free exercise claims brought under 42 U.S.C. § 1983. See U.S. Const.

amend. I. Reviewing the record de novo, Shakur v. Schriro, 514 F.3d 878, 883

(9th Cir. 2008), we agree with the district court’s conclusion that no disputed

question of material fact exists as to whether prison officials intentionally and

substantially burdened Combs’s right freely to exercise his fundamentalist Jewish

faith. The sporadic mistakes in kosher food preparation principles here resulted

from inadvertence and did not rise to the level of a constitutional violation. See

Canell v. Lightner, 143 F.3d 1210, 1215 (9th Cir. 1998) (holding that “short-term

and sporadic” interference with free exercise rights does not violate the First

Amendment).

      A prison policy that refused to provide Combs a “Shabbat sack”—a bag

delivered on Fridays containing breakfast, lunch and dinner for consumption on

Saturdays—worked no substantial burden on Combs’s faith when Combs routinely

used personal funds to purchase commissary meals for in-cell consumption. See,

e.g., Guru Nanak Sikh Soc. of Yuba City v. Cty. of Sutter, 456 F.3d 978, 988 (9th

Cir. 2006) (“[A] substantial burden must place more than an inconvenience on

religious exercise.”) (internal quotation omitted); Warsoldier v. Woodford, 418

F.3d 989, 995 (9th Cir. 2005) (defining “substantial burden,” in analogous


                                           2
statutory context, as a regulation that “impose[s] a significantly great restriction or

onus upon [free] exercise”).1

       The district court properly entered summary judgment for defendants on

Combs’s deliberate indifference claims. See U.S. Const. amend VIII. No disputed

question of material fact exists as to whether prison officials chose “medically

unacceptable” treatments in “conscious disregard of an excessive risk” to Combs’s

health. Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996). Combs offers no

evidence establishing that prison officials chose medically unacceptable treatments

for (1) Combs’s gastroesphegeal reflux disease, and (2) Combs’s inguinal hernia.

Prison officials did not “inflict[] . . . unnecessary suffering . . . inconsistent with

contemporary standards of decency” when they initially prescribed Combs a

painkiller similar to that which he requested. Estelle v. Gamble, 429 U.S. 97, 103-

04 (1976). Finally, decisions of the prison’s Care Review Committee reflected

only permissible differences in medical opinion. See Sanchez v. Vild, 891 F.2d

240, 242 (9th Cir. 1989).


       1
        Combs’s remaining free exercise claims lack merit. Combs’s unsupported
allegations that the kosher diet “[did] NOT contain an adequate variety of
nutrients,” do not rebut the state’s record evidence demonstrating that the kosher
diet complied with dietetic requirements. The record does not demonstrate that
prison officials intended certain deprivations during Passover. And Combs
concedes that a requirement that kosher inmates add identifying ties to their diet
cards did not compel disclosure of religious association.
                                             3
      Finally, the district court did not abuse its discretion when it excluded as

hearsay several Internet articles about Combs's medical conditions. See Larez v.

City of Los Angeles, 946 F.2d 630, 642-44 (9th Cir. 1991). Neither did the district

court abuse its discretion when it denied Combs's motion to appoint independent

medical and dietary experts.



      AFFIRMED.




                                          4